Citation Nr: 1130924	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence from May 19, 2005, and in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence from February 8, 2010.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2005 and August 2006 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The December 2005 rating decision granted service connection for PTSD, evaluated as 30 percent disabling, effective May 19, 2005.  The August 2006 rating decision denied TDIU.

A May 2011 rating decision, increased the Veteran's disability evaluation to 70 percent, effective February 8, 2010, and recharacterized the issue as PTSD with alcohol dependence.  Inasmuch as a rating higher than 70 percent is available, the period on appeal began before February 8, 2010, and the Veteran is presumed to be maximum available benefit for a given disability, the claim for higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2009 and December 2009, the Board remanded this case for further development.


FINDINGS OF FACT

1.  Throughout the duration of the appeals period, the Veteran's PTSD was characterized by nightmares, flashbacks, panic attacks, suicidal ideation, intrusive thoughts, sleep disturbances, social avoidance, hypervigilance, memory impairment, intermittent suicidal ideation, and hallucinations.  Resolving doubt in the Veteran's favor, these symptoms are found to cause him total occupational and social impairment.

2.  As the Veteran is awarded a total schedular disability evaluation for his lone service connected disability, the issue of TDIU is moot.



CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for an evaluation of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  As the Veteran is in receipt of a 100 percent schedular rating for his service-connected PTSD for the entirety of the appeals period, all issues of extraschedular consideration and entitlement to a TDIU rating have been rendered moot.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board awards a schedular total (100 percent) disability rating for PTSD with alcohol dependence; this represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

PTSD

The December 2005 rating decision granted the claim for PTSD, assigning a 30 percent evaluation, effective May 19, 2005.  The Veteran appealed that decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In May 2011, the RO increased the Veteran's PTSD evaluation to 70 percent, effective February 8, 2010.  Under Fenderson, separate ratings can be established for separate periods of time based on the evidence at the time.  Id.  As explained below, the Board disagrees with the RO's staged ratings and instead finds that a 100 percent evaluation for the entirety of the period on appeal is more appropriate.

The record indicates that the Veteran suffers from alcoholism to the point of alcohol dependence.  This alcoholism appears to compound the Veteran's PTSD symptoms and has recently been subsumed into the description of this disability.  As such, symptoms of the Veteran's alcoholism will be considered in determining the appropriate disability evaluation.

The Veteran's Social Security Administration (SSA) records were reviewed in conjunction with this claim.  As the Veteran is in receipt of SSA disability benefits for osteoarthritis, these records reflected treatment for that disability and not PTSD or any other psychiatric disability.

The record shows that the Veteran was last gainfully employed in April 1997 by Goodyear Rubber.  In a February 2006 Form 21-4192, the Veteran's former employer stated that the Veteran was in receipt of a pension from that company that had begun in November 1996.  This coincides with the SSA disability award for osteoarthritis and allied disorders; however, his PTSD has not been implicated.  

A private psychiatrist, Dr. E.W.H., examined the Veteran in April 2005 and submitted his findings in a letter.  This psychiatrist diagnosed the Veteran with chronic PTSD, chronic major depression, and alcohol dependence.  This psychiatrist further described the Veteran's symptoms as including nightmares at least seven times a week, waking in panic and sweats lasting for one or two minutes; flashbacks twice a week; difficulty sleeping; intrusive thoughts; startles easily; hypervigilance; inability to tolerate people behind him; severely impaired short-term memory; no socialization; auditory hallucinations involving hearing his name being called two to five times per week, cars pulling up to his home once a month, and noises in the house once a week; visual hallucinations of shadows moving out of the corner of his eyes several times a day; constant depression with low energy and little interest in things; easily angered; helplessness; occasional feelings of suicide; and inability to maintain social and work relationships.  While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes that the private psychiatrist assigned the Veteran a GAF score of 30, which indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  

Dr. E.W.H.'s private treatment records from May 2005 to October 2007 note generally consistent symptoms, with some variation in their frequency.  During this time period, the Veteran's reports of nightmares varied from two to six per week, waking in a panic for two to twenty minutes.  His reports of flashbacks varied from two to five per week.  Likewise, his reports of panic attacks varied from daily to four per month and their duration ranged from one minute to one and a half hours.  During this time, the Veteran averaged from three and a half to six hours of sleep per night, waking between one and five times per night, except that the May 2005 note reports that the Veteran stated his sleep was uninterrupted if he take his medication and alcohol, but without alcohol he would wake during the night.  Finally, the Veteran reported night sweats occurring between none and seven times per week.  He was initially assigned a GAF score of 30, as noted above, in May 2005 that was increased to 35 (indicating some impairment in reality testing or communication or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood), where it remained until June 2006 when it was measured at 50 (indicating serious symptoms or any serious impairment in social, occupational, or school functioning), before settling at a lower score (45) in the same range in September 2006, where it remained for the rest of this time period.  See DSM- IV.

In October 2005, the Veteran underwent a VA examination in conjunction with this claim.  At that time he appeared in casual clothing, well-groomed, and with good personal hygiene.  He was alert and cooperative.  His eye contact, mannerisms, and facial expression were all within normal limits.  His motor activity was normal.  The examiner observed euthymic mood and full affect.  The Veteran reported that he was on social security disability for a hip disability and had not worked since 1996.  He reported drinking one pint of alcohol a day, stating that this was the only way he could sleep.  The Veteran was alert and well-oriented.  There was no disruption of speech, though or communication process noted.  Memory, attention, and concentration appear intact other than some minor problems with dates.  The Veteran was reporting symptoms of major depressive disorder including depressed mood, poor energy, hopelessness, and decreased sexual drive.  He stated that he had problems with depression since his separation from service and reported daily panic attacks over the prior two month, following a visit to the Moving Wall when it was in his town.  Prior to that, he reported panic attacks occurring about once a week.  He reported frequent suicidal ideation, but no intent.  He reported a history of homicidal ideation, but no current intent or ideation.  He denied psychotic symptoms, but did report seeing things out of the corner of his eye.  He was having nightmares twice a week and intrusive thoughts daily.  He has avoided talking about Vietnam since service.  He has avoided people, felt detached and not been social since his separation from service.  his interest in social activities has decreased.  He stated that he is sometimes afraid to go to sleep because of his nightmares.  He is also very guarded and afraid that something will happen during the night.  He was hypervigilant.  He suffered from sleep disturbances.  He was unemployed but had been watching his grandsons two days a week previously.  He spent his time gardening and with his dogs.  He reported that he had tried to do crafts, but his poor concentration prevented him from finishing projects.  He had been married three times, including 14 years to his current wife.  The examiner diagnosed the Veteran with PTSD with secondary major depression and alcohol dependence.  The examiner assigned the Veteran a GAF score of 51, which represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  DSM- IV.

In a May 2006 letter, Dr. E.W.H. stated that the Veteran's PTSD and major depression made him unable to sustain social and work relationships and rendered him unemployable.

VA treatment records from April 2008 note the Veteran's complaints suicidal ideations, edginess in traffic, and lack of socialization.  He was referred for mental health evaluation.  There, he complained of depressed mood, anxiety characterized by increased heart rate, numbness, shortness of breath, feeling like he is going to die, intermittent suicidal thoughts, anger for apparently no reason, outburst, irritability, nightmares, flashbacks, hypervigilance, withdrawn, and insomnia.  He reported intermittent suicidal thoughts for the previous three years, the last time being two days prior to this record, without any plan or intent and denied a history of suicide attempts.  The Veteran is an alcoholic and reported drinking every day.  He reported increasing cognitive impairment and became frustrated when he could not remember things.  For example, he reported recently discovering scratches all over his chest but he was unable to remember where he got them.  He denied present suicidal or homicidal thoughts or intent.  He was alert and oriented to time, place, and person.  His mood was depressed.  His affect was appropriate.  His mental status examination was negative for auditory or visual hallucinations, paranoid ideation, suicidal or homicidal ideations, and through disorders.  The Veteran exhibited poor impulse control and judgment, but had insight.

In April 2009, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported depressed, anxious, and irritable moods; feelings of worthlessness and hopelessness; suicidal ideation, but no plan; and thoughts of hurting others, but no demonstrated violence towards others aside from verbal aggression.  He further stated that these symptoms occurred weekly and dated back to his separation from service.  The Veteran was oriented to time, place, and person.  His psychomotor activity, speech, and thought process were unremarkable.  He was cooperative with the examiner.  His affect was constricted.  His mood was anxious and dysphoric.  He was easily distracted and had a short attention span.  He had problems concentrating and was forgetful.  He reported suicidal and homicidal ideation, but no delusions.  His impulse control was fair.  He reported sleep impairments including difficulty falling asleep, nightmares, night sweats, anxiety, and fear of break-ins.  He reported persistent visual hallucinations and inappropriate behavior such as spending too much time alone and talking to himself when thinking of a situation.  He did not exhibit obsessive or ritualistic behavior.  He reported panic attacks once or twice a week lasting between a few minutes and half a day.  He was able to maintain personal hygiene and there was no problem with activities of daily living.  His remote memory was normal but his recent and immediate memory were mildly impaired.  The examiner noted that the Veteran's PTSD symptoms would significantly impair his work and social relationships; thus likely compromise his ability to meet overall job standards.  He was assigned a GAF score of 56, which represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In July 2009, the Veteran underwent another VA examination in conjunction with this claim.  The Veteran appeared disheveled and smelled strongly of alcohol and body odor.  His affect was dysphoric and his mood was aggravated.  He denied current suicidal ideation, but endorsed some suicidal ideation in the remote past, noting that he had not thought about hurting himself in the previous three months.  There was no evidence of dissociative processes or psychosis.  His attention and concentration seemed mildly impaired.  Speech was within normal limits for pace, intensity, and amplitude.  His thought content was logical, coherent, and goal-directed.  He reported short-term memory problems, but his remote memory seemed intact.  The Veteran reported nightmares four times a week, but he did not report any intrusive or repetitive memories during waking hours that he was unable to control.  He described himself as withdrawn and reclusive.  He reported preferring to be alone most days rather than risk conflict with others.  He related that he only spoke to his wife when he had to and this was a pattern throughout his previous marriages as well.  He reported a history of frequent and explosive angry outbursts, poor frustration tolerance when his expectations are not met, and verbal aggression.  He did not report physical violence associated with these outburst, but felt that had caused his family to be afraid of him and avoid him.  He stated that he often thought he heard things in the yard or driveway, but there was never anyone actually there.  he described himself as feeling anxious and tense during these times.  The Veteran also complained of chronic insomnia.  The examiner noted that the Veteran showed a moderate level of avoidance of stimuli associated with service, but had not completely dissociated himself from it.  The examiner likewise found evidence of significant hypervigilance, insomnia, perceptual distortions, withdrawal and isolation from friends and family, avoidance of new relationships, and some insight.  
The Veteran was assigned a GAF score of 65, which indicates some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  He was assigned a separate GAF score of 60 (moderate symptoms or difficulty) for his PTSD.

On February 8, 2010, the Veteran underwent a VA examination in conjunction with this claim.  The Veteran was clean with unremarkable speech, psychomotor activity, thought processes, and thought content.  He was cooperative, but irritable.  His affect was flat.  His mood was dsyphoric.  He was oriented to time, place, and person.  He was easily distracted.  He denied delusions, hallucinations, panic attacks, suicidal thoughts, and homicidal thoughts.  His memory was normal.  His impulse control was fair.  He reported sleep disturbances and inappropriate behaviors.  This examiner found that the Veteran was not totally socially and occupationally impaired due to his PTSD symptoms, but these symptoms did result in deficiencies in judgment, thinking, family relations, work, and mood.  The examiner elaborated that the judgment deficiencies were moderate to severe, such as daily confrontational verbal aggression.  The thinking deficiencies moderate to severe, including guarded and suspicious thought content, checking doors and windows, and always expecting something bad to happen.  The family relations deficiencies included daily arguments with his wife and he no longer slept with his wife due to restless movement in his sleep.  The work deficiencies were moderate to severe based on the Veteran's inability to tolerate stress, frustration, or changes in routine; inability to tolerate interactions with public or co-workers due to anger and apathy; and irritability.  The mood deficiencies were moderate to severe based on persistent anxiety, irritability, depressed mood, hypervigilance, negativity.  The examiner declined to render an opinion as to the Veteran's employability due to his PTSD because of the Veteran's extensive alcohol dependence and its likely effect on his employability.  

In April 2011, that examiner issued an addendum opinion, stating that he was unable to differentiate those symptoms associated with the Veteran's PTSD from those attributable to his alcohol dependence.  As explained above, that distinction is no longer necessary.

In order to warrant a 100 percent evaluation, the Veteran's PTSD must be characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has consistently been found to be appropriately groomed and fully oriented.  No impairment of thought processes or communication, or grossly inappropriate behavior has been recorded.  He is able to perform activities of daily living.  While he has some memory difficulty, this impairment has not been shown to rise to the level of loss for names of close relatives, own occupation, or own name.  Treatment records note that despite his reports of suicidal ideation, he is not in danger of hurting himself or others.  However, the record does show repeated, albeit inconsistent, reports of both auditory and visual hallucinations as well as some inappropriate behavior (verbal aggression).  Furthermore, the private psychiatrist opined that the Veteran was unemployable due to his psychiatric symptoms.  Likewise, when considering alcohol dependence as part of the service connected disability, the VA examiner found the Veteran to be likely unable to meet job performance standards.  Resolving doubt in favor of the Veteran, the Board concludes that these symptoms are sufficient evidence to find in favor of a 100 percent rating for the Veteran's PTSD with alcohol dependence.  The record shows that the Veteran's PTSD is characterized by nightmares, flashbacks, panic attacks, suicidal ideation, intrusive thoughts, sleep disturbances, social avoidance, hypervigilance, memory impairment, intermittent suicidal ideation, and hallucinations.  Therefore, the symptoms most nearly approximate the criteria for a 100 percent evaluation.  See id.   This represents a full grant of the benefit sought.

As the Veteran is now in receipt of a total schedular evaluation, consideration of an extraschedular evaluation is unnecessary.

TDIU

Additionally, the Board recognizes that the Secretary is required to maximize benefits, see AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2010) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The Board has done so in this case.  The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, since the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected PTSD for the entire rating period on appeal; he is not eligible, under the terms of the regulation, for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a veteran is totally disabled").  

The Board notes that if the Veteran is awarded service connection for additional disabilities, entitlement to TDIU and special monthly compensation may be revisited.  It is noted that "the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under section 1114(s).  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  Again, the Board notes that the Veteran's sole service-connected disability is PTSD.  Thus, currently, there are no additional "disability or disabilities" to be independently rated at 60 percent.  38 U.S.C.A. § 1114(s) (West 2002).  In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  As such, the claim for TDIU is dismissed as moot.







(CONTINUED ON NEXT PAGE)

ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an initial disability rating of 100 percent for status post radical prostatectomy residuals from May 19, 2005, is granted.

The Veteran's claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is dismissed.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


